DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuno et al. (JP 2013-211836).
Consider claim 1. An image processing device comprising: an image generation unit which generates a high-resolution image obtained from a spectral component of a wavelength band of invisible light, the high-resolution image resolution of which is higher than resolution of an image of a subject obtained from a spectral component of a 
Consider claim 2. Matsuno et al. teaches the image processing device according to claim 1, wherein a projection wavelength of the projected light includes a wavelength band corresponding to a spectral characteristic on an invisible light side of respective color filters of an imaging element which images the subject (fig. 4 shows an irradiation time of a light projecting unit in a camera device).
Consider claim 3. Matsuno et al. teaches the image processing device according to claim 2, wherein the image generation unit obtains a difference between a spectral component of the projection image and a spectral component of a non-projection image obtained when the light of the wavelength band of the invisible light is not projected, to generate the high-resolution image (paras. 0027 and 0028 describe generating the high-resolution image on the basis of the difference between a captured image when the invisible light projection unit performs irradiation).
Consider claim 12. Matsuno et al. teaches the image processing device according to claim 1, wherein the visible light includes light of components of red (R), green (G), and blue (B), and the invisible light is infrared light (paras. 0010 and 0011 describes that the visible light contains RGB components and the invisible light is infrared light).
Consider claim 14. Matsuno et al. teaches the image processing device according to claim 1, wherein the high-resolution image is a monochrome image for sensing (para 0045 describes that the high-resolution image is a distance image).
Claims 15-17 are rejected using similar reasoning as corresponding claims 1-3 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (JP 2013-211836) in view of Fujita et al. (US Pat. No. 9,900,485).
Consider claim 4. Matsuno et al. teaches all claimed limitations as stated above, except processing the projection image or the non-projection image on the basis of the generated high-resolution image to generate an output image.
However, Fujita et al. teaches processing the projection image or the non-projection image on the basis of the generated high-resolution image to generate an output image (fig. 7 shows an interpolator and a combiner for generating an output image).

Consider claim 13. Fujita et al. teaches the image processing device according to claim 4, wherein the output image is a color image for viewing (col. 18, lines 4-7 describe outputting images by the display processor). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Matsuno et al. and Fujita et al. as stated above.
Claim 18 is rejected using similar reasoning as corresponding claim 4 above.

Allowable Subject Matter
Claims 5-11, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484